IN THE SUPREME COURT OF TENNESSEE
                             AT NASHVILLE
                        (HEARD AT CLARKSVILLE)
                                                               FILED
                                                                 June 21, 1999

                                                              Cecil Crowson, Jr.
DIANA MORRIS,                           )
                                                             Appellate Court Clerk
                                        )
      Plaintiff/Appellant,              )
                                        )
v.                                      )       NO. 01S01-9804-BC-00076
                                        )
STATE OF TENNESSEE,                     )
                                        )
      Defendant/Appellee.               )




                                    ORDER




      A petition for rehearing has been filed on behalf of the State of

Tennessee. After consideration of the same, the Court is of the opinion that the

petition should be and the same hereby is denied at the cost of the State of

Tennessee.




                                         PER CURIAM



DISSENTING:

Birch and Barker, J.J.